Citation Nr: 1229550	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-48 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a separate, compensable rating for neurological disability of the lower extremities as a result of residuals of a fracture of L-1, rib deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from June 1946 to July 1948.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Baltimore, Maryland.  The case was remanded for additional development in February 2011 and September 2011.  A prior decision has been entered on the orthopedic manifestations of this disorder.  The appeal herein is limited to any neurological disorder or disability found to be related thereto.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has neurological disability of the lower extremities as a result of his service-connected low back disability.  


CONCLUSION OF LAW

The criteria for a separate, compensable rating for neurological disability of the lower extremities as a result of residuals of a fracture of L-1, rib deformity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in August 2008, the RO generally informed him of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  After the notice was provided, the claim was initially adjudicated by a March 2009 rating decision.   It was then subsequently re-adjudicated by August 2011 and July 2012 supplemental statements of the case.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of VA treatment records, treatment records from Walter Reed Naval Medical Center and the reports of VA examinations.   Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

A March 2006 lumbosacral spine X-ray produced a diagnostic impression of multi-level degenerative disc disease.  

An August 2007 Walter Reed Army Medical Center (WRAMC) progress note shows that the Veteran complained of back pain.  He reported weakness of the right leg with progressively more difficulty with his gait, feeling "unsteady" on his feet.  An examination revealed 4/5 muscle strength to leg flexion.  His gait showed a slight limp to the right. The assessment was spinal stenosis with recent development of lower extremity involvement, with concern for nerve involvement.

On September 2008 VA examination, the Veteran reported that he did not experience any radiation of low back pain.  Physical examination showed no postural abnormalities.  The musculature was symmetrical and no spasms were present.  No motor or sensory abnormalities were noted.  The diagnoses were recurring back pain status post old vertebral fracture, osteoporosis and degenerative joint disease.    
September 2008 VA lumbar spine X-rays produced diagnostic impressions of some degenerative joint disease and generalized osteoporosis.  September 2008 VA thoracic spine X-rays produced diagnostic impressions of advanced osteoporosis and some degenerative joint disease.  

A March 2009 WRAMC progress note shows a diagnosis of spinal stenosis.  The Veteran's back pain had been worsening lately but there were no neurological symptoms.  

In the March 2009 rating decision, the RO continued a 20 percent rating for the Veteran's service-connected low back disability.  A separate rating based on associated neurological impairment was not assigned.  

A November 2009 WRAMC notes shows that the Veteran did not have alarm symptoms or weakness, no true lower extremity radicular symptoms.  A February 2011 note shows that the Veteran did admit to some weakness of the bilateral legs only when he first started walking that resolved when he got going.  The examining medical professional was concerned by the nonspecific complaints of weakness.  However, the Veteran's history did not show classic radicular symptoms.  The weakness was alarming, though, and a potential indication for surgical therapy.  The Veteran was to be sent for an MRI to check for impingement.   A March 2011 note indicates that the Veteran did not have weakness in the lower extremities or other alarm symptoms, no true radiculopathy.  However, his story was good for spinal stenosis and the MRI was still to be performed to evaluate possible nerve impingement.  The Veteran indicated that he felt his legs were heavier.  

On March 2011 VA examination, the Veteran reported no radiation of pain down the legs, no pins and needles sensations and no numbness.  He also indicated that he did not experience any paresthesias or weakness.  Physical examination showed a stooped posture.  There was no atrophy but there was spasm and guarding, along with weakness on the right.  There was decreased position sense and decreased sensation to light touch in the right lower extremity.  Additionally, there was decreased vibration, pain on pinprick and sensation to light touch in the left lower extremity.  The nerve affected in each extremity was the sciatic femoral peroneal.  Muscle strength and tone in the lower extremities was normal and there was no muscle atrophy.  The diagnosis was lumbar spine degenerative joint disease.  The examiner noted that that vibratory and touch proprioception was diminished bilaterally in the lower extremities.  

In a letter received in September 2011, the Veteran indicated that he was unable to walk more than four steps without fear that he might fall.  Also, if he sat for a long period he had pains in both legs and often felt that he was helpless.  

In a September 2011 decision, the Board denied a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected low back disability and remanded for further development the issue of whether a separate rating was warranted for neurological manifestations of the low back disability.  The further development requested included a VA examination.  

On October 2011 VA examination, the examiner noted that he had reviewed the claims file.  The Veteran reported that in the past few months he had noticed that his pain radiated from the lower back down the right leg as far as the ankle and he noted tingling paresthesias in the right lower leg and foot.  A lumbar spine MRI had been attempted but he was unable to complete this due to claustrophobia.  The examiner noted that a lumbar spine X-ray from 2008 had shown moderate degenerative osteoarthritic changes at the level of L4-5 with narrowing of the disc space and anterior spur formation.  The remainder of the lumbar vertebrae showed some degenerative joint disease as well.  There was no fracture and generalized osteoporosis.   

The Veteran reported mild intermittent pain in the right lower extremity along with mild paresthesias and/or dyesthesias and mild numbness.  He also reported mild numbness in the left lower extremity.  Muscle strength testing was normal with no muscle atrophy.  There was absent vibratory sensation in the feet and reduced vibratory sensation at the ankles.  The Veteran had an antalgic and slow gait due to low back pain.  The examiner noted that the Veteran regularly used a back brace.  

The examiner ordered a lumbar CT scan, which was also performed in October 2011.  The scan produced diagnostic impressions of diffuse osteopenia and irregular lucencies throughout the vertebral bodies most pronounced at L4 and L2.  It was unclear if this was related to osteopenia, Schmorl's nodes versus an underlying lesion as there was no surrounding sclerosis.  The examiner noted that functionally, the Veteran's low back and right leg pain made walking slow and difficult and he had been asked to retire due to his decreased mobility.  

The examiner found that the Veteran's sensory peripheral neuropathy was less likely than not caused by his service-connected low back disability.  Rather, the neuropathy was more likely related to an underlying medical complaint than to any spinal complaint because of the lack of findings of spinal stenosis on the lumbar CT scan and the symmetry of the deficits found in the upper and lower extremities.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as separately ratable neurological impairment has not been shown during any time frame within the appeal period.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

After reviewing the record and examining the Veteran, the October 2011 VA examiner specifically found that the Veteran's neuropathy was more likely related to an underlying medical complaint than to any spinal complaint because of the lack of findings of spinal stenosis on the lumbar CT scan and the symmetry of the deficits found in the upper and lower extremities.  Notably, there is some earlier evidence of record suggesting the possibility of associated neurological impairment, including the August 2007 WRAMC finding of spinal stenosis with lower extremity involvement, the March 2011 VA examination findings of diminished vibratory and touch proprioception in both lower extremities with apparent sciatic femoral peroneal nerve involvement, and the WRAMC documentation noting spinal stenosis and that an MRI was indicated to evaluate whether there was nerve impingement.  

However, given that the October 2011 VA examiner noted that he reviewed the claims file, the Board presumes that he reviewed these prior findings.  Also, in conducting his own inquiry, the examiner specifically reviewed the claims file and specifically ordered the October 2011 VA CT scan of the lumbar spine.  Based on the claims file review, his examination findings and the CT scan findings, the examiner came to his conclusion.  Given this extensive examination and review, the Board finds that the October 2011 VA examiner's specific conclusion indicating that neurological impairment associated with the low back disability was less likely than not (and supported by a clear rationale), is entitled to more evidentiary weight than the earlier findings merely suggesting possible neurological impairment associated with the low back/rib disability and indicating that further testing was warranted.  

Additionally, inasmuch as the Veteran may believe that his current lower extremity symptomatology results from his low back/rib disability, as a layperson, such beliefs can be afforded only minimal probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, given that the weight of the evidence is against the presence of separately ratable neurological impairment associated with the Veteran's service-connected low back disability, service connection for such impairment is not warranted.   Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

A separate, compensable rating for neurological disability of the lower extremities as a result of residuals of a fracture of L-1, rib deformity is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


